Citation Nr: 0717832	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-42 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  The appellant is the veteran's spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In the appellant's substantive appeal, dated in November 
2004, the appellant requested a hearing before a Board 
member.  The appellant subsequently withdraw her hearing 
request.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on March [redacted], 2003.  The immediate cause of death was listed 
as probable cardiac arrhythmia.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death were asplenism, status post splenectomy and 
Billroth II gastrectomy in 1957, urinary tract infection, and 
pulmonary hemorrhage.
 
3.  At the time of the veteran's death, the veteran's 
service-connected disabilities included status post 
gastrectomy with iron deficiency anemia, splenectomy, and 
psychophysiological gastrointestinal reaction with chronic 
anxiety syndrome with depressive manifestation.   

4.  None of the veteran's service-connected disabilities were 
the principal or a contributory cause of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2003, the RO 
advised the appellant of what the evidence must show to 
establish entitlement to service connection for the cause of 
the veteran's death.  The RO advised the appellant of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the appellant in procuring the evidence 
relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  The RO 
also essentially requested that the appellant send any 
evidence in her possession that pertained to the claim.   

Regarding the disability rating and effective date elements 
of the claim, the exclusion of such elements from the VCAA 
notice was harmless error and proceeding without such notice 
would not be prejudicial to the appellant.  For dependency 
and indemnity compensation (DIC), no disability rating 
applies and therefore, it is not an element of this type of 
claim.  For the effective date element, as the claim is being 
denied, no effective date will be assigned.  Remanding for 
further notice with respect to this element would serve no 
purpose.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained two VA opinions in 
conjunction with this appeal.  The RO has also obtained hard 
copies of all of the veteran's VAMC clinical records.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to this appeal and no further development 
is required to comply with the duty to assist the appellant 
in developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.5(a), 3.312 
(2006).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2006).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

Analysis

At the time of his death, the veteran was service-connected 
for status post gastrectomy with iron deficiency anemia, 
splenectomy, and psychophysiological gastrointestinal 
reaction with chronic anxiety syndrome with depressive 
manifestation.  The appellant, through her representative, 
asserts that the veteran's service-connected disabilities 
contributed to his death.  Specifically, the appellant 
asserts that the veteran's service-connected splenectomy had 
long term effects on his ability to recover from his other 
illnesses.  The competent medical evidence does not support 
this contention.  

The RO obtained two VA medical opinions in conjunction with 
this appeal.  In the first of these, which was dated in March 
2004, Dr. W.P. stated that he had reviewed the veteran's 
claims folder and computerized records, but that the actual 
hospital clinical records and autopsy report were not 
available for review.  Dr. W.P. stated that the available 
records showed no treatment for the service-connected 
conditions from the late 1990's until the time of death.  Dr. 
W.P. also stated that the available records dated back to 
June 1995 and that nothing in those records led him to 
believe that the service-connected stomach disabilities or 
removal of the spleen contributed substantially or materially 
to the veteran's death.  Dr. W.P. also stated that laboratory 
studies at the time of death showed no evidence that severe 
anemia contributed to the veteran's death, which might have 
conceivably been a result of the veteran's service-connected 
conditions.

In the second VA medical opinion report, which was dated in 
April 2004, Dr. P.M. stated that he had reviewed the 
veteran's hard copy clinical records and autopsy report.  
According to Dr. P.M., the autopsy report included findings 
of intrapulmonary hemorrhage, pulmonary vascular hypertrophy, 
evidence of aged prior myocardial infarction, 
nephrosclerosis, and chronic pyelonephritis.  Based on the 
autopsy report, which Dr. P.M. quoted at length, and the 
veteran's clinical records, Dr. P.M. concluded that the 
veteran's death was caused mainly by the arrhythmia and 
anticoagulation issues.  The asplenism, Dr. P.M. stated, did 
not substantially or materially contribute to his death and 
there was no causal connection to the veteran's death and his 
service-connected disabilities.

Other evidence includes the veteran's extensive VA clinical 
records and his death certificate.  The VA clinical records 
showed that the veteran suffered from multiple medical 
problems in the years leading up to his death.  According to 
the death certificate, the veteran died on March [redacted], 2003.  
The immediate cause of death was listed as probable cardiac 
arrhythmia.  Asplenism, status post splenectomy and Billroth 
II gastrectomy in 1957, urinary tract infection, and 
pulmonary hemorrhage were listed as other significant 
conditions contributing to death but not resulting in the 
underlying cause.  

Upon reviewing all of the evidence in the record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  Regarding the two VA medical 
opinions, the Board finds the April 2004 report to be 
particularly probative because the reviewing physician had 
access to both the clinical records and the autopsy report.  
Nothing in this report links the cause of the veteran's death 
to his service-connected disabilities.  Instead, the 
reporting physician specifically found that there was no 
causal connection between the service-connected disabilities 
and death.  As for the VAMC treatment records, nothing in 
those records links the cause of the veteran's death to his 
service-connected disabilities.  

The Board also declines to grant service connection simply 
because the veteran's service-connected disabilities were 
listed on the death certificate.  Although the veteran's 
service-connected splenectomy and gastrectomy were listed as 
"other significant conditions contributing to death" on the 
death certificate, the Board does not find that this alone 
satisfies the legal standard requiring a "causal 
connection."  38 C.F.R. § 3.312(b) (2006).  

First, according to the April 2004 VA medical opinion, the 
autopsy report failed to list either splenectomy or 
gastrectomy as a condition contributing to death.  If either 
condition contributed substantially or materially to death, 
at least one would likely have been listed in the autopsy 
report.  Moreover, both of the VA physicians who rendered 
opinions as to the cause of death reviewed the death 
certificate, yet neither apparently accorded much weight to 
the inclusion of the service-connected disabilities because 
neither arrived at the conclusion that the service-connected 
conditions contributed to death.  

The only evidence supporting the appellants claim is the 
death certificate.  The death certificate, however, its 
outweighed by the other evidence.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


